Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1 and 35 are allowable. The restriction requirement between Groups 1-2 and Species A-E, as set forth in the Office action mailed on 02/22/2021 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 02/22/2021 is withdrawn.  Claims 2, 4, 7, 37, 39, and 42, directed to a composite carbide, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

Claim Rejections - 35 USC § 112
Examiner notes that the amendment filed 02/02/2022 has overcome all outstanding rejections under 112(b). 
Allowable Subject Matter
Claims 1-4, 6-13, 35, 37-49 are allowed. 
The following is an examiner’s statement of reasons for allowance: claim 1 is directed towards a composite carbide composition comprising: silicon carbide (SiC) particles; and a silica interparticle phase covalently bonded to the SiC particles, wherein the composite carbide composition has an average pore size of 1-20 m, and wherein the silica interparticle phase bridges the SiC particles.
Claim 35 is directed towards a composite carbide composition comprising: silicon carbide (SiC) particles; and a silica interparticle phase covalently bonded to the SiC particles, wherein the composite carbide composition has a compressive strength of at least 50 MPa.
The closest prior art is considered to be Chaouki et al. (US20140206525, hereinafter referred to as Chaouki). Chaouki discloses a porous SiC ceramic (see Chaouki at the Abstract) where particles of SiC are oxidized, thereby forming 
However, Chaouki does not disclose a silica interparticle phase covalently bonded to the SiC particles as discussed in the interview with Applicant made of record on 01/25/2022. As Applicant demonstrates on Page 6 of the Arguments/Remarks from 02/02/2022, figure 18 of Chaouki shows that the SiC particles are coated with a layer of alumina, and therefore the alumina would prevent a silica bridge from forming between the particles. Therefore, claims 1 and 35 avoid Chaouki as prior art and are thus allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
All claims not specifically addressed are allowed due to their dependence on an otherwise allowed claim, or because they contain all of the allowable limitations of an allowed claim. 
Response to Arguments
Applicant's arguments filed 02/02/2022 have been fully considered and they are persuasive. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON K MILLER whose telephone number is (571)272-4616. The examiner can normally be reached M-F 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center 
/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        

/CAMERON K MILLER/Examiner, Art Unit 1731